DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 12/28/2020 is acknowledged. Claims 1-2 are amended. Currently, claims 1-4 and 6-18 are pending in the application with claims 6-18 being withdrawn from consideration.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-4 are rejected in view of a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 6,639,143, herein Kim ‘143) in view of Schoolar (US Patent 4,231,053), and further in view of Fu et al. (US 2011/0303278) and Regan (US 2013/0221415).
Regarding claim 1, Kim ‘143 discloses a solar cell comprising:
a lower electrode (or rear electrode 26b, fig. 2, col. 4 line 52);
an auxiliary electrode (or poling electrode 23, fig. 2, col. 4 lines 33-45) outside the lower electrode (16b); 
a ferroelectric layer (22, fig. 2, col. 4 lines 31-45) formed on an upper surface of the auxiliary electrode (23) and spaced apart from the lower electrode (26b, see fig. 2);
a first conductivity-type semiconductor layer having a first conductivity-type (20 and 25b, col. 4 line 21) formed on the lower electrode (26b) and the ferroelectric layer (22, see fig. 2);
a second conductivity-type  semiconductor layer (21, fig. 2, col. 4 line 22) formed on an upper surface of the first conductivity-type semiconductor layer (20) and having a semiconductor of a second conductivity type opposite to the first conductivity type in order to form pn junction (40, col. 4, lines 20-25; also see col. 5, lines 11-22); and
an upper electrode (26a) formed on the second conductivity-type semiconductor layer (21);
wherein the first conductive-type semiconductor layer (20 and 25b) is formed to be in direct contact with an entire upper surface of the ferroelectric layer (22) and an inner side surface of the ferroelectric layer (22, see fig. 2);
wherein the entire upper surface of the ferroelectric layer (22) directly contacts the first conductivity-type semiconductor layer (20, see fig. 2).
Kim ‘143 teaches the ferroelectric layer (22) is poled (or polarized) by applying voltage to the auxiliary electrode (or poling electrode 23) to form an internal electric field at the surface of the semiconductor layer by way of the spontaneous polarization of the ferroelectric layer (see col. 6, lines 48-62; col. 3, lines 56-63).  Kim ‘143 does not teach using the upper electrode together with the auxiliary electrode to polarize the ferroelectric layer by the applied voltage.
However, it would have been obvious to one skilled in the art at the time the invention was made to have used the upper electrode together with the auxiliary electrode to polarize the ferroelectric layer by the applied voltage, because a voltage is required two terminals (+/-) and such modification would involve nothing more than a mere intended use of the electrodes. 
Kim ‘143 shows the auxiliary electrode (or poling electrode 23) is arranged on the peripheral area of the bottom surface of the first conductivity type semiconductor layer (20), and the lower electrode (26b) is arranged in the inner area of the bottom surface of the first conductivity type semiconductor layer (20) such that the auxiliary electrode (or poling electrode 23) is shown to substantially surround the lower electrode (26b) in the cross sectional view (see fig. 2). Kim ‘143 does not show the plan view to show the auxiliary electrode (23) substantially surrounding the lower electrode in the plan view.
Schoolar teaches an geometry of arrangement electrodes (10 and 20, figs. 1-2, col. 4 line 38 and col. 5 line 37) at the bottom surface of a semiconductor layer (2, figs. 1-2, col. 4 lines 24-26), wherein the electrode (20, figs. 1-2, col. 5 line 37) disposed on the peripheral area of the bottom surface of the semiconductor layer (2) is substantially surrounding the electrode (10) disposed in inner area of the bottom surface of the semiconductor layer (2) in the plan view (see 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Kim ‘143 by arranging the auxiliary electrode (23) at the substantially surrounding the lower electrode (26b) in the plan view to provide directional detection, simplicity of fabrication and ease in mounting as taught by Schoolar. In addition, such modification would involve a mere change in configuration of shape of the electrodes, and it has been held that a change in configuration of shape is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Kim ‘143 discloses the front electrode (26a) is made of a conductive material (see col. 4 lines 49-52) and a front electrode (e.g. poling electrode at the front surface) is made of transparent conductive material (see col. 3 line 1-5).
Modified Kim ‘143 does not explicitly the upper electrode is made of transparent conductive material and formed on an upper surface of the second conductivity-type semiconductor. 
Fu et al. discloses an upper electrode (308 in fig. 3, or 408 in fig. 4) made of transparent material ([0036] and [0042]) and formed on an upper surface of the second conductivity-type semiconductor (or emitter 306 in fig. 3, 406 in fig. 4, [0035] and [0041-0042]) to ensure good ohmic contact with a low contact resistance  ([0036], [0040], [0042]) and the overall performance of the solar cell can benefit from the reduced ohmic contact resistance between the TCO and the semiconductor material ([0043], [0046]).

Modified Kim ‘143 does not explicitly teach using a substrate such that the lower electrode (26b) and the auxiliary electrode (23) are formed on the upper surface of the substrate and the first conductivity-type semiconductor layer is formed to be in direct contact with an inner side surface of the auxiliary electrode below the ferroelectric layer.
Reagan et al. teaches using a substrate (450 in fig. 7, or 550 in fig. 8B) to form an inexpensive, scalable fabrication of high efficient field effect photovoltaics (see [0033]), wherein the lower electrode (460 in fig. 7, 560 in fig. 8B) and the auxiliary electrode (455 in fig. 7 or 555 in fig. 8B having ferroelectric layer 465 or 575, respectively, deposited thereon) are formed on the upper surface of the substrate (450 in fig. 7, or 550 in fig. 8B) so that a first conductivity-type semiconductor layer (470 in fig. 7 or 570 in fig. 8B) is formed to be in direct contact with an inner surface of the  auxiliary electrode (455 or 555, see figs. 7 and 8B). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Kim ‘143 above by including a substrate so that the lower electrode (26b) and the auxiliary electrode (23) are formed on the upper surface of the substrate and the first semiconductor layer (20) is formed to be in direct contact with an inner surface of the auxiliary electrode (23) as taught by Reagan et al., because Reagan et al. teaches using the 

Regarding claim 2, modified Kim ‘143 discloses all the structural limitations of the claimed solar cell as in claim 1 above. Recitation of how the ferroelectric layer is formed, e.g. the ferroelectric layer is formed while coating the auxiliary electrode, is directed toward a process limitation that do not further define the structure of the device. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.

Regarding claim 3, modified Kim ‘143 discloses a solar cell as in claim 1 above, wherein Kim ‘143 discloses the ferroelectric layer is made of one of inorganic ferroelectric material (see col. 4 lines 36-38).

Regarding claim 4, modified Kim ‘143 discloses a solar cell as in claim 3 above, wherein Kim ‘143 discloses the ferroelectric material is mixed with metallic material (see col. 4 lines 36-38).
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Applicant argues Kim ‘143, Schoolar, Kim ‘570 and Regan do not teach the limitation “an upper electrode made of transparent conductive material and formed on an upper surface of the second conductivity-type semiconductor layer”. However, Applicant’s argument is moot in view of the new ground of rejection.
Applicant argues Kim ‘143, Schoolar, Kim ‘570 and Regan do not teach the limitation “the first conductivity-type semiconductor layer is formed to be in direct contact with an entire upper surface of the ferroelectric layer, an inner side surface of the ferroelectric layer, and an inner side surface of the auxiliary electrode”. Applicant also argues that even if using the substrate as taught by Regan, the combination of references will not arrive at the claimed structure because the electrodes taught by Kim ‘143 are not in the same plane and the buried rear electrode (26b) of Kim ‘143 cannot be disposed on an upper surface of the substrate.
The examiner replies that Kim ‘143 teaches the first conductive-type semiconductor layer (20 and 25b) is formed to be in direct contact with an entire upper surface and the inner side surface of the ferroelectric layer (22, see fig. 2). Regan teaches using the substrate (450/550) to have the electrodes (460/560 and 455/55) deposited thereon, and subsequently the semiconductor layer (470/570) such that the semiconductor layer (470 or 570) is formed to have direct contact with the inner side surface of the auxiliary (455/555, see figs. 7 and 8B). As such, the electrodes are in the same plane and buried in the semiconductor (see figs. 7 and 8B), and modified Kim ‘143, or more specifically Kim ‘143 in view of Regan discloses “the first conductivity-type semiconductor layer is formed to be in direct contact with an entire upper surface of the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726